


110 HR 4095 IH: Aspheric Outside Rearview Mirror

U.S. House of Representatives
2007-11-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4095
		IN THE HOUSE OF REPRESENTATIVES
		
			November 6, 2007
			Mr. Hoekstra
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To direct the National Highway Traffic Safety
		  Administration to conduct a rulemaking regarding the use of aspheric outside
		  mirrors on passenger cars, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Aspheric Outside Rearview Mirror
			 Timely Assessment Act of 2007.
		2.Rulemaking
			 relating to use aspheric outside rearview mirrors
			(a)Rulemaking
			 requiredThe National Highway Traffic Safety Administration shall
			 conduct a rulemaking to amend the section 571.111 of title 49, Code of Federal
			 Regulations, pertaining to rearview mirrors to determine whether to permit the
			 use on passenger cars of aspheric mirrors as outside rearview mirrors.
			(b)Schedule
				(1)Advanced notice
			 of proposed rulemakingThe Administrator may issue an advanced
			 notice of proposed rulemaking within 30 days of the date of enactment of this
			 Act.
				(2)Proposed
			 ruleThe Administrator shall issue a proposed rule within 115
			 days of the date of enactment of this Act.
				(3)Final
			 ruleThe Administrator shall issue a final rule within 255 days
			 of the date of enactment of this Act.
				(c)DefinitionsFor
			 purposes of the rulemaking required by this Act—
				(1)the term
			 Administrator means the Administrator of the National Highway
			 Traffic Safety Administrator of the United States Department of
			 Transportation.
				(2)the term
			 aspheric mirror means a mirror in which the outermost edge,
			 comprising not more than one-third of the surface of the mirror, is aspherical,
			 that is, having a surface which has a constant radius only in one plane, and
			 such mirror contains a line of demarcation marking the transition of the
			 reflecting surface from the convex portion to the aspherical portion.
				
